IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
STATE OF WASHINGTON,                      )      No. 81313-7-I
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
TRAVIS TYLER BULLINGTON,                  )      UNPUBLISHED OPINION
                                          )
                     Appellant.           )
                                          )

       VERELLEN, J. — Travis Bullington challenges his standard range sentence

arguing that the trial court erred by failing to adequately consider the RCW 9.94A.670(4)

factors in denying his request for a special sex offender sentencing alternative

(SSOSA). But in its decision, the court considered documents addressing the statutory

factors, noted the purpose of the statute and the community benefit factor, and gave

“great weight” to the victim’s opinion. The court was not required to provide a more

detailed explanation for its decision and did not abuse its discretion in denying

Bullington a SSOSA.

       Therefore, we affirm.

                                          FACTS

       In April 2016, Travis Bullington1 sexually molested 7-year-old Z.H. A few months

later, Z.H. disclosed the incident to her mother, and the police were contacted. After the


       1 Travis Bullington legally changed his name to Travis Hogan. But because the
trial court captioned this case State v. Bullington, we refer to the appellant as Travis
Bullington for clarity.
No. 81313-7-I/2


police served a search warrant on Bullington, he jumped or fell from an overpass. As a

result, he is quadriplegic. Following a stipulated facts bench trial, Bullington was found

guilty of first degree child molestation. He requested a SSOSA pursuant to

RCW 9.94A.670(4). Both Z.H. and her mother submitted statements in opposition.

       In rendering its decision, the court acknowledged that the “attorneys have

correctly cited the statute at issue here, RCW 9.94A.670(4), and it provides the factors

that the court is to look at in considering whether or not an SSOSA is appropriate.”2

The court also considered documents addressing the statutory factors, noted the

purpose of the SSOSA statute and the community benefit of a SSOSA compared to the

community benefit of other treatment programs, and the statements the court received

from Z.H. and her mother. The court emphasized that in accordance with the statute,

“great weight” is to be placed on the victim’s opinion.3

       The court rejected Bullington’s request for a SSOSA. Due to Bullington’s

physical condition, the court sentenced him to the low end of the standard range, 72

months to life.

       Bullington appeals.

                                        ANALYSIS

       We review the trial court’s denial of a defendant’s request for a SSOSA for abuse

of discretion.4 “A court abuses its discretion if it categorically refuses to impose a

particular sentence or if it denies a sentencing request on an impermissible basis.”5


       2   Report of Proceedings (RP) (Mar. 5, 2020) at 16-17.
       3   Id. at 17.
       4   State v. Adamy, 151 Wn. App. 583, 587, 213 P.3d 627 (2009).
       5   State v. Osman, 157 Wn.2d 474, 482, 139 P.3d 334 (2006).


                                              2
No. 81313-7-I/3


“Generally, a defendant cannot appeal a sentence within the standard range.”6 But a

defendant may appeal if the court failed to comply with the procedural requirements of

the Sentencing Reform Act.7

       Bullington argues that the trial court erred in denying him a SSOSA because the

court failed to consider “all the factors” required by RCW 9.94A.670(4).8 Specifically, he

contends that the court erred in denying him a SSOSA because the court only

considered the community benefit factor and the victim’s opinion. Because the record

establishes the court adequately considered the statutory factors, Bullington’s argument

is unavailing.

       Under RCW 9.94A.670(4), in deciding whether to issue a SSOSA, the court

“shall consider” the following nonexclusive factors: (1) whether the offender and the

community will benefit from the alternative, (2) whether the alternative is too lenient

compared to the offense, (3) whether the offender has other victims, (4) whether the

offender is amenable to treatment, (5) whether the offender would present a risk to the

community or the victim, and (6) whether the victim believes the offender should receive

a treatment disposition. The court must “give great weight to the victim’s opinion

whether the offender should receive a treatment disposition under this section.” 9 Most

importantly, only if the court imposes a sentence contrary to the victim’s opinion must it




       6   Id. at 481.
       7   Id. at 481-82.
       8   Appellant’s Br. at 2.
       9   RCW 9.94A.670(4).


                                             3
No. 81313-7-I/4


state its reasons or enter findings of fact.10

       During sentencing, the court acknowledged RCW 9.94A.670(4) contains a list of

factors to consider, and then stated it considered exhibit 1, which included the stipulated

facts of Bullington’s offense, the number of victims, and the presentence investigation

report on Bullington.11 The presentence investigation report also included the details of

his crime, as well as a sexual behavior evaluation that “assess[ed] [his] treatment

needs, his amenability to treatment, and his safety to be in the community.” 12 The court

considered letters from Z.H. and her mother urging imposition of a lengthy period of

incarceration, and it considered Bullington’s history of a substance use disorder. In its

oral ruling, the court discussed the purpose of the statute, the “community benefit” factor

of RCW 9.94A.670(4), and the difficulty of determining “a person’s behavioral health

needs when they have committed a sex offense.”13 The court expressly gave “great

weight” to Z.H.’s opinion.14

       Because the court was aware of RCW 9.94A.670(4), considered documents

addressing the statutory factors, expressly addressed the purpose of the statute and the

community benefit factor, and gave “great weight” to the victim’s opinion, the court did




       10
       State v. Hays, 55 Wn. App. 13, 16-17, 776 P.2d 718 (1989) (citing former
RCW 9.94A.120(7)(a)); RCW 9.94A.670(4).
       11See RP (Mar. 5, 2020) at 19 (court explaining it would impose conditions of
community custody from the presentence investigation report); Clerk’s Papers (CP) at
212 (judge’s signature on the cover page of the presentence investigation report).
       12   CP at 224.
       13   RP (Mar. 5, 2020) at 16-17.
       14   Id. at 17.


                                                 4
No. 81313-7-I/5


not deny Bullington a SSOSA on an impermissible basis. The court was not required to

enter comprehensive findings or to provide a more detailed explanation of its reasons.

      The trial court did not abuse its discretion in denying Bullington a SSOSA.15

      Therefore, we affirm.




WE CONCUR:




      15   Bullington, relying entirely on secondary sources, also contends that he should
have been sentenced under the SSOSA because recent statistics establish that sex
offenders subjected to incarceration have a higher rate of recidivism than sex offenders
who are granted a sentencing alternative. But as discussed, RCW 9.94A.670(4) only
lists factors for the court to consider in determining whether a SSOSA is appropriate.
Because .670(4) does not require the court to consider policy-based statistics,
Bullington’s argument is not compelling.


                                            5